Citation Nr: 0008498	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  A right knee disability clearly and unmistakably pre-
existed service.

2.  The claim of entitlement to service connection for a 
right knee disability is supported by medical evidence of a 
current diagnosis of right knee disability, that was 
aggravated in service.

3.  The right knee disability did not undergo an increase in 
disability during service.


CONCLUSION OF LAW

The pre-existing right knee disability was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's examination for entrance into service dated in 
September 1966 noted old injury to right knee (football) with 
occasional pain.

The veteran's service medical records contain a statement 
dated in November 1966, from J.G., M.D., who certified that 
the veteran sustained a severe knee injury involving 
ligaments in 1964.  He had been hospitalized for several 
days.  The disability was currently manifested by audible 
creaking on complete flexion.  The stability was good, and 
range of motion was normal.  


In December 1966, an inservice orthopedic consultation was 
conducted.  On examination, range of motion was normal.  
There was no effusion.  There was mild sub-patellar crepitus.  
There was no undue ligamentous laxity and there was no 
evidence of internal derangement.  X-rays were negative.  The 
veteran was seen again in January and March 1967 with 
complaints of soreness and pain of the right knee.  X-rays of 
the right knee were negative.  The veteran's August 1968 
separation examination showed normal lower extremities.  

In a statement dated in November 1996, A.R., M.D., noted the 
veteran's subjective history.  The veteran reported that he 
had injured his knees playing football in high school, and 
that he underwent surgery on the knees in 1971.  The veteran 
felt that while he was in service, he should have had a 
medical discharge, but was not given one.  The veteran 
reported that while in Germany, he was in very, very cold 
weather and his knees became worse and he continues to have 
problems.  He reported right knee surgery prior to his 
induction into service, but reported that his current 
symptoms dated from the surgeries in 1971.

On examination, there were well-healed surgical scars about 
the knees from arthroscopic surgery.  There was anteromedial 
tenderness, 2+ effusion and swelling was noted.  Quadriceps 
and hamstring strength was decreased.  McMurray's test was 
negative.  The grind test was negative.  The Lachman test and 
drawer test was negative.  The pivot shift test was negative.  
Crepitus was noted with the right knee.  Flexion was to 135 
degrees and extension was neutral.  X-rays of both knees 
showed early degenerative changes with peaking of the 
intercondylar eminence, as well as squaring of the condyles 
of the femur.  The diagnosis was degenerative arthritis, 
bilateral knees.

Dr. R. stated that the veteran had sustained some service-
connected disability associated with his knees in addition to 
the high school football injuries.  He reported that the 
veteran experienced aggravation of his injuries by his 
constant walking, standing, climbing, and other activities, 
and very cold weather to the point where he now has early to 
moderate degenerative arthritis of both knees, which probably 
would not have progressed thus far had he not had such 
exposure.  

VA outpatient treatment record dated in April 1997 shows that 
the veteran was seen with complaints of chronic right knee 
pain.  It was noted that the veteran had a history of right 
knee injury in service, 1966.  Specifically, he reported that 
he stepped in hole while training in the military.  He 
underwent complete meniscectomy in 1970.  He reported that he 
could only walk 1/2 - 1 block.  On examination, the medial and 
lateral joint line was tender.  There was a positive 
Lachman's test and patellar grind.  There was pain with varus 
and valgus stress.  There was no significant deformity.  
Range of motion was between 5 and 110 degrees.  X-rays showed 
right medial joint space narrowing patellar arthritis.  The 
impression was right knee osteoarthritis, status post 
meniscectomy.  

VA X-rays of the right knee dated in April 1997 showed severe 
medial compartment narrowing on the right with minimal medial 
compartment narrowing on the left.  There was small right 
knee effusion noted.  There was no evidence of fracture or 
dislocation.  The impression was severe osteoarthritis of the 
right knee with small effusion.  

A magnetic resonance imaging scan of the right knee dated in 
April 1997 showed large right effusion.  The medial meniscus 
was obliterated most consistent with prior meniscectomy.  The 
lateral meniscus was normal.  The patellar tendon was 
elongated and had a wavy appearance suggesting prior injury.  
There were no signal abnormalities.  The posterior cruciate 
ligament, medial, and lateral collateral ligaments, 
quadriceps tendons were unremarkable.  Mild chondromalacia of 
the patellar cartilage and distal femoral cartilage was 
noted.  The impressions were status post medial meniscectomy 
of the right knee, anterior cruciate ligament tear, large 
knee effusion, and osteoarthritis of the right knee.  

On VA medical examination in March 1999, the examiner 
concluded that the reviewer opined that it was more likely 
than not that the aggravation to the right knee (preservice) 
condition, occurred after discharge and not while the veteran 
was no active duty.  He reported that it should be noted that 
any ligamentous laxity when coupled with weight bearing 
activities certainly accelerate damage to the involved joint.  
Cold exposure, contrary to Dr. R.'s assertion, has no known 
deleterious effect on joint mechanics.  

The concluded that since all the medical information since 
the veteran's induction showed no evidence of joint laxity 
whatsoever, and since an anterior cruciate ligament tear 
would be expected to produce at least moderate laxity, 
something happened to damage the veteran's knee after his 
separation examination.  The reviewer also noted that the 
fact the record was negative for any specific injury or re-
injury to right knee was "damaging to the veteran's claim."  

In a report dated in June 1999, N.S., M.D., reported that he 
examined the veteran in May 1998.  At that time, the veteran 
was observed to have an antalgic gait.  He had neutral 
standing alignment, but marked limitation of the right knee.  
Effusion of the right knee was noted.  There was significant 
crepitus with range of motion and patellofemoral tenderness 
to palpation.  The patient had a markedly positive Lachman 
examination and mild laxity to valgus stress at 20 degrees 
flexion.  There was anterior and mid-medial jointline 
tenderness and anterolateral tenderness.  Radiographic 
reports showed diffuse degenerative changes.  The diagnosis 
was moderate degenerative joint disease status post anterior 
cruciate ligament deficiency and medial meniscectomy, total.

Dr. S. reported that a subsequent visit in June 1998 showed 
no improvement.  The veteran was seen again in March and 
April 1998.  Dr. S. reported that the articular cartilage in 
the veteran's right knee was completely worn out.  The 
veteran was status post medial meniscectomy and had an 
anterior cruciate cartilage.  The bone involvement was 
evolving to the point of significant osteoarthritis.  It was 
noted that he had a deformity that included medial 
osteophytes and significant limitation in range of motion of 
approximately 15 degrees short of full flexion and five 
degrees short of full extension.  Swelling, tenderness, and 
muscle atrophy of the extensor mechanism was noted.  
Instability was also noted.  Dr. S. reported that the veteran 
would at some point require a total knee arthroplasty.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well- grounded claim 
is a plausible claim, meaning one that appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation of a 
disorder that is service connection is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorder is 
otherwise attributable to service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  Cosman v. Principi, 3 
Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The Unites States Court of Appeals for the Federal Circuit 
recently held that: A well-grounded claim is a plausible 
claim, one that appears to be meritorious on its own or is 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  For a claim to be well grounded, there must be: 
(1) A medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  When the determinant 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d. 1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. 893.  A lay person is, however, 
competent to provide evidence on recurrence of observable 
symptoms during and following service.  See Savage, 10 Vet. 
App. at 495.

A veteran who had wartime service or peacetime service after 
December 1931, 1946, is resumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable that a disability which was 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1132 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, when there is an increase in 
disability due to such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b).  The specific finding requirement that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(c). 


Pre-existed Service

In the present case, the veteran's enlistment examination 
showed old right knee injury with complaints of occasional 
pain.  It is unclear whether the examiner found current 
disability on the examination, or was merely recording the 
veteran's complaints.  If the latter, the presumption of 
soundness would be for application, and clear and 
unmistakable evidence would be necessary to rebut that 
presumption.  See Crowe v. Brown, 7 Vet App  238 (1995).

In any event, clear and unmistakable evidence of a pre-
existing right knee disability has been presented in the form 
of the findings on repeated physical examinations, and most 
notably in the report provided by the private physician in 
November 1966.  

Well-Grounded Claim

The medical evidence shows that the veteran has a current 
diagnosis of degenerative joint disease of the right knee.  
The claim is supported, therefore, by evidence of a medical 
diagnosis of current disability.  The veteran's service 
medical records show that he received treatment for 
complaints pertaining to the right knee during service, and a 
private examiner expressed the opinion that some of the 
veteran's current right knee disability is related to 
aggravation in service.  See Maxson v. West, 12 Vet. App. 453 
(1999).  His private physician's statement that, in addition 
to his high school football injuries, the veteran sustained 
some service-connected disability due to his inservice 
activities and cold weather exposure, serves to link the 
evidence of inservice aggravation to current disability.  The 
physician's opinion constitutes evidence of a nexus between 
the in-service symptomatology and the current disability.  
The Board finds, therefore, that the claim of entitlement to 
service connection for a right knee disorder is well 
grounded.  Caluza, 7 Vet. App. at 506.

Aggravation

The veteran contends that his right knee disorder was 
aggravated by service.  His assertions are not probative, 
however, because he is not competent to provide evidence that 
requires medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183 (1997).

The service medical records show that he was seen with 
complaints of pain and soreness in January and March 1967.  
The only reported finding consisted of a mild clicking noise.  
This symptom is precisely the same as that reported prior to 
service.  The service medical records make no further 
reference to any complaints pertaining to the knee, and the 
report of his November 1968 separation examination shows that 
no abnormalities pertaining to the lower extremities were 
found on examination.  On post-service examinations the 
veteran did not report did not report any continuity of 
symptoms during or immediately after service.  He reported 
that his current symptoms dated from post-service surgery in 
1971.

Given that the symptoms reported in service were essentially 
identical to those reported prior to service, and that those 
symptoms did not apparently persist during service, the Board 
is unable to conclude that there was any increase in 
disability during service.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  In the 
instant case the disorder was never reported during service 
to have been worse than it had been prior to service.

The service medical records, on which the orthopedist relied 
in providing the opinion, show that the activities in which 
the veteran participated resulted in him having pain and 
soreness in the right knee in January and March 1967.  The 
private physician did not state, however, that the occurrence 
of these symptoms due to the in-service activities 
constituted a permanent increase in the underlying right knee 
disorder.  It is not clear, therefore, from the November 1996 
report, whether the private physician found that the in-
service symptoms were evidence of a permanent increase in the 
underlying right knee disorder, or an exacerbation of 
symptoms.  In addition, the private orthopedist made no 
reference to the absence of any documented symptoms from 1968 
to 1996.  The opinion is, therefore, of limited probative 
value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of the evidence in the light of its 
own inherent characteristics and its relationship to other 
items of evidence).

In the March 1999 examination VA physician opined that it was 
more likely than not that the aggravation to the right knee 
(preservice) condition, occurred after discharge and not 
while the veteran was no active duty.  In supporting this 
opinion, he reported that it should be noted that any 
ligamentous laxity when coupled with weight bearing 
activities certainly accelerate damage to the involved joint.  
Cold exposure, contrary to Dr. R.'s assertion, has no known 
deleterious effect on joint mechanics.  

The reviewer carefully examined the records and concluded 
that since all the medical information since the veteran's 
induction showed no evidence of joint laxity whatsoever, and 
since the anterior cruciate ligament tear would be expected 
to produce at least moderate laxity, something happened to 
damage the veteran's knee after his separation examination.  
The reviewer also noted that the fact the record was negative 
for any specific injury or re-injury to right knee was 
damaging to the veteran's claim.  

The Board finds that the opinion provided by the VA reviewer, 
which was based on a review of all of the evidence in the 
claims file, is highly probative.  See Struck v. Brown, 9 
Vet. App. at 154-155 (the Board is entitled to weigh the 
credibility and probative value of the evidence, although it 
cannot act in an arbitrary or capricious manner).  For the 
reasons shown above the Board finds that the right knee 
disorder did not undergo an increase in disability during 
service, and that the presumption of aggravation does not 
apply.  Townsend, 1 Vet. App. at 408; 38 C.F.R. § 3.306.  
Because there was no increase in disability during service, 
the presumption of aggravation is not for application.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disorder.


ORDER

Service connection for a right knee disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 11 -


- 8 -


